The Honorable James C. Scott State Senator Route 1, Box 82-A Warren, Arkansas 71671-9705
Dear Senator Scott:
This is in response to your request for an opinion concerning the salaries of the municipal judge and municipal clerk of Fordyce. As you note, Act 982 of 1991 provides at subsection (kk) as follows:
  The Fordyce Municipal Court Judge shall receive an annual salary of not less than twenty-four thousand dollars ($24,000), and the clerks of said court shall receive an annual salary of not less than fourteen thousand dollars ($14,000), as may be determined by the Fordyce City Council and the Dallas County Quorum Court, and said salaries shall be paid by the City of Fordyce and Dallas County in equal monthly installments. [Emphasis added.]
You state that all of the local parties involved agree that the salary figures in this section were not intended to be minimum salaries, but were intended to be maximum salaries. In light of this belief, you ask the following questions:
  1. May the municipal judge of Fordyce and the quorum court of Dallas County and the governing body of Fordyce agree on a salary to be paid to the municipal court judge which is less that the minimum salary prescribed in subdivision (kk) of Section 1 of Act 982?
  2. May the clerk of the Fordyce municipal court and the quorum court of Dallas County and the governing body of Fordyce agree on a salary to be paid to the court clerk which is less than the minimum salary prescribed in subdivision (kk) of Section 1 of Act 982?
It is my opinion that the answer to both of these questions is "no." The language of Act 982, Section 1 (kk), is unambiguous. When legislation is unambiguous, it must be construed just as it reads, giving words their ordinary and plain meaning in common usage. Chandler v. Perry-Casa Public Schools Dist. No. 2,286 Ark. 170, 690 S.W.2d 349 (1985). The section states that the Fordyce municipal court judge and clerks shall receive annual salaries of "not less than" (emphasis added) twenty-four thousand dollars and fourteen thousand dollars, respectively. The payment of anything less than these minimums would be contrary to state law.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb